Judgment, Supreme Court, Bronx County (John Moore, J.), rendered October 6, 1997, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him, as a second felony offender, to a term of 12V2 to 25 years, unanimously affirmed.
The court properly denied defendant’s mistrial motion based on testimony regarding an uncharged assault upon the victim’s friend which occurred shortly before defendant shot the victim. *360The court struck the testimony and strongly instructed the jury to disregard it, which was sufficient to eliminate any potential prejudice under the circumstances of the case, including the overwhelming evidence of defendant’s guilt (see, People v Santiago, 52 NY2d 865).
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Tom, Mazzarelli, Ellerin and Wallach, JJ.